Per Curiam.

Respondent has admitted the use for his own purposes of his client’s funds which were received by him while handling the sale of the client’s real property. The fact that at the time he expected a substantial fee in another matter which would enable him to replace the funds prior to the closing of title does not excuse him. Nor is he absolved by the fact that he paid in full all sums due the client at the time title was closed. We are satisfied, however, that respondent had no real intent to convert the client’s funds. It was at a time of financial stress that respondent used the funds, unwisely placing too much reliance on the expectation of shortly receiving a fee.
His conduct is not to be condoned, but in view of all the circumstances and considering his exceptional record, particularly while connected with the armed services, we are inclined to leniency.
Respondent should be suspended for the period of six months.
Breitel, J. P., Botein, Rabin, Valente and Bergan, JJ., concur.
Respondent suspended for a period of six months.